     Case: 1:20-cv-00251-CAB Doc #: 45 Filed: 04/29/20 1 of 2. PageID #: 508



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

TRAVELERS PROPERTY               )                  CASE NO. 1:20CV251
CASUALTY CO. OF AMERICA, et al., )
                                 )
               Plaintiffs,       )                  JUDGE CHRISTOPHER A. BOYKO
                                 )
         vs.                     )
                                 )
NRP CONTRACTORS, LLC, et al.,    )                  OPINION AND ORDER
                                 )
               Defendants.       )

CHRISTOPHER A. BOYKO, J.:

       On January 2, 2020, Plaintiffs filed their Complaint in Cuyahoga County Court of

Common Pleas. (Doc. 1-1). On February 5, 2020, Defendant R.M. Riggle Enterprises, Inc.,

with the consent of the other co-defendants, filed a Notice of Removal with this Court. (Doc. 1).

Defendant Riggle alleged removal was proper under this Court’s diversity-jurisdiction, 28 U.S.C.

§ 1332.

       On February 10, 2020, the Court issued its Show Cause Order, directing Defendants to

demonstrate diversity existed among the corporate entities. (Doc. 10). On March 5, 2020,

Plaintiff Commerce Park Place Holdings, LLC timely filed its Motion to Remand for Violation

of No-Local-Defendant Rule. (Doc. 19). In its Motion, Plaintiff asked for the Court to both

remand to State Court and award attorney’s fees in accordance with 28 U.S.C. § 1447. (Id.). On

March 9, 2020, Defendant Riggle filed a Response. (Doc. 20). In its Response, Defendant

stipulated to remand but opposed an award of attorney’s fees. (Id.). No other parties have

opposed remand to State court. On April 24, 2020, Plaintiff withdrew its request for attorney’s

fees. (Doc. 44).
     Case: 1:20-cv-00251-CAB Doc #: 45 Filed: 04/29/20 2 of 2. PageID #: 509



       Based on Plaintiff’s most recent filing, no issues remain in dispute. Therefore, Plaintiff’s

Motion to Remand this case to State court (Doc. 19) is GRANTED; and all remaining motions are

DENIED as moot.

       IT IS SO ORDERED.


                                             s/ Christopher A. Boyko
                                             CHRISTOPHER A. BOYKO
                                             Senior United States District Judge

Dated: April 29, 2020




                                               -2-
